PER CURIAM
Petitioner appeals a circuit court judgment that affirmed a final order of the Driver and Motor Vehicles Services Branch of the Oregon Department of Transportation (DMV) that increased retroactively the period of revocation of his driving privileges from five to eight years, pursuant to ORS 809.410(1). Petitioner raises a number of challenges to the judgment, almost all of which we have already rejected in Mannelin v. DMV, 176 Or App 9, 31 P3d 438 (2001), and McNutt v. DMV, 176 Or App 171, 31 P3d 1087 (2001). The only argument that he raises that we have not previously addressed is that DMV erred by relying on the procedure specified in ORS 809.140(1)(a) to revoke his license. We reject that argument without discussion.
Affirmed.